Citation Nr: 0947878	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a higher initial disability rating for 
chronic strain, lumbosacral spine, associated with right 
extensor longus, claimed as great right toe (lumbar spine 
disability), evaluated as noncompensable prior to September 
12, 2007.

2.  Entitlement to a higher initial disability rating for 
chronic strain, lumbosacral spine, associated with right 
extensor longus, claimed as great right toe (lumbar spine 
disability), evaluated as 10 percent disabling from September 
12, 2007.

3. Entitlement to a higher initial disability rating for 
chronic strain, thoracic spine, associated with right 
extensor longus, claimed as great right toe (thoracic spine 
disability), currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active duty from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland, which granted service connection 
for the lumbar spine disability and thoracic spine 
disability, and assigned an initial noncompensable (0 
percent) rating for each disability retroactively effective 
from May 13, 2003, the date following the Veteran's discharge 
from the military.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

In March 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The AMC completed 
that additional development, including sending the Veteran 
appropriate VCAA notice, obtaining new medical evidence, and 
scheduling the Veteran for another VA compensation 
examination.

The AMC then issued another decision in the October 2007 
rating decision increasing the rating for the lumbar spine 
disability to 10 percent, retroactively effective from 
September 12, 2007, the date of the VA compensation 
examination which reflected findings sufficient to establish 
entitlement to a higher evaluation.  The Veteran has 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  The AMC then 
returned the case to the Board for further appellate 
consideration.
In September 2008, the Board again remanded this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration that was not 
completed during the original March 2007 remand.  The AMC 
completed that additional development (including considering 
new medical evidence and the results of another 
VA compensation examination), continued to deny the claims 
for higher ratings, and has since returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  From May 13, 2003 to September 25, 2003, the Veteran's 
lumbar spine disability has not been manifested by slight 
limitation of motion of the lumbar spine. 

2.  From September 26, 2003 to September 11, 2007, the 
Veteran's lumbar spine disability has been manifested by 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

3.  Since September 12, 2007, the Veteran's lumbar spine 
disability has not been manifested by moderate limitation of 
motion of the lumbar spine; or, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

4.  Since May 13, 2003, the Veteran's lumbar spine disability 
has been additionally manifested by sciatica and 
radiculopathy into his lower extremities.

5.  From May 13, 2003 to September 25, 2003, the Veteran's 
thoracic spine disability has not been manifested by moderate 
limitation of motion of the dorsal spine.

6.  Since September 26, 2003, the Veteran's thoracic spine 
disability has been manifested by localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  From May 13, 2003 to September 25, 2003, the criteria are 
not met for a compensable initial rating for the lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5293 (effective prior to September 26, 2003); 
5003, 5292-5024 (effective prior to September 23, 2002 and 
effective from September 23, 2002, to September 26, 2003); 
and 5237 (effective September 26, 2003).

2.  From September 26, 2003 to September 11, 2007, the 
criteria are met for a higher initial rating of 10 percent, 
but no higher, for the lumbar spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.71a, DCs 5293 (effective prior to September 
26, 2003); 5003, 5292-5024 (effective prior to September 23, 
2002 and effective from September 23, 2002, to 
September 26, 2003); and 5237 (effective September 26, 2003).

3.  Since September 12, 2007, the criteria for an initial 
disability rating greater than 10 percent for the lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.71a, DCs 5293 (effective prior to September 26, 
2003); 5003, 5292-5024 (effective prior to September 23, 2002 
and effective from September 23, 2002, to 
September 26, 2003); and 5237 (effective September 26, 2003).

4.  Since May 13, 2003, the criteria are met for a separate 
10 percent rating, but no higher, for incomplete paralysis of 
the sciatic nerve in the lower left extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.124a, DC 8520 (2008).

5.  Since May 13, 2003, the criteria are met for a separate 
10 percent rating, but no higher, for incomplete paralysis of 
the sciatic nerve in the lower right extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.124a, DC 8520 (2008).

6.  From May 13, 2003 to September 25, 2003, the criteria are 
not met for a higher 10 percent initial rating for the 
thoracic spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, 
DCs 5293 (effective prior to September 26, 2003); 5003, 5291-
5024 (effective prior to September 23, 2002 and effective 
from September 23, 2002, to September 26, 2003); and 5237 
(effective September 26, 2003).

7.  Since September 26, 2003, the criteria are met for a 
higher 10 percent initial rating, but no greater, for the 
thoracic spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, 
DCs 5293 (effective prior to September 26, 2003); 5003, 5291-
5024 (effective prior to September 23, 2002 and effective 
from September 23, 2002, to September 26, 2003); and 5237 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2003, in  July 2007 (following and as a result of the Board's 
March 2007 remand), and in October 2008 (following and as a 
result of the Board's September 2008 remand).  The letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

Note also that the July 2007 and October 2008 letters 
complied with Dingess by discussing the downstream disability 
ratings and effective date elements of the claims - keeping 
in mind his claims initially arose in the context of him 
trying to establish his underlying entitlement to 
service connection, since granted.  In cases, as here, where 
an increased-rating claim arose in another context - namely, 
the Veteran trying to establish his underlying entitlement to 
service connection, and the claims were subsequently granted 
and he has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, as mentioned, 
the Veteran was provided the additional Dingess notice 
concerning the downstream disability ratings and effective 
date elements of his claims.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claims in the 
September 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So any arguable 
timing defect in the provision of that additional notice has 
been rectified.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, private medical 
records, VA treatment records, and lay statements in support 
of his claims.  In addition, the RO arranged for a VA 
compensation examination for a medical nexus opinion 
concerning the cause(s) of his back disabilities - and in 
particular, whether they are related to his military service.  
Additionally, the RO arranged for VA compensation 
examinations to assess the severity of his lumbar spine 
disability and thoracic spine disability, which are now the 
determinative downstream issues since his appeal is for 
higher initial ratings for these disabilities.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The record is adequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the most 
recent VA compensation examination of the Veteran's lumbar 
spine disability and thoracic spine disability was in June 
2009.  And the report of that evaluation contains all 
findings needed to properly evaluate his disabilities.  
38 C.F.R. § 4.2.  Consequently, another examination to 
evaluate the severity of these disabilities is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide these claims insofar as assessing the severity 
of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with 
its March 2007 and September 2008 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  As mentioned, the Veteran had 
the requested VA compensation examinations in September 2007 
and June 2009, and he received the additional VCAA Dingess 
notice in a July 2007 and October 2008 letter.  And aside 
from that, the AMC also obtained and considered additional 
private medical evidence.  The Board notes that the Veteran 
did not receive the most recent September 2009 SSOC due to an 
incorrect mailing address on file at the VA.  However, the 
Veteran is not prejudiced, since his representative did 
receive a copy of this SSOC.  Additionally, the Board notes 
that the Veteran has a duty to keep the VA informed of his 
current address, and, unfortunately in this instance, the 
Veteran did not.

General Regulations and Statutes for a Higher Initial 
Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected lumbar spine disability, 
currently evaluated as noncompensable (0 percent) disabling 
from May 13, 2003 to September 11, 2007, and 10 percent 
disabling since September 12, 2007 under 38 C.F.R. § 4.71a, 
DCs 5003, 5237, 5292-5024.

The Veteran also asserts that he is entitled to a higher 
initial rating for his service-connected thoracic spine 
disability, currently evaluated as noncompensable (0 percent) 
disabling under 38 C.F.R. § 4.71a, DCs 5003, 5237, 5291-5024.

The Veteran's original claims for service connection were 
received on December 4, 2002.  Notably, a different version 
of the spine regulations was in effect prior to September 26, 
2003.  The year prior, effective September 23, 2002, VA had 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, for IVDS, which was also in effect when 
the Veteran first filed his claim.  67 Fed. Reg. 54,345-
54,349 (2002).  It was only shortly after he filed his claim 
that VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  68 Fed. Reg. 51, 
454-51, 458 (2003).

The September 2002 amendments allow for IVDS to be evaluated 
based on incapacitating episodes or based on chronic 
orthopedic and neurologic manifestations combined.  The 
September 2003 amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.

Here, the set of regulatory amendments in September 2002, 
which deal exclusively with IVDS, are not for concern.  At no 
time during the course of this appeal has the Veteran's 
lumbar spine disability and thoracic spine disability been 
manifested by incapacitating episodes of IVDS requiring bed 
rest prescribed by a physician.  In fact, no VA examination 
has confirmed the existence of this disorder, i.e., disc 
disease.  Therefore, the Board need not address the 
regulations dealing with IVDS.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran. 38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (April 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 
19, 2003).  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.

The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied after, but not prior to, September 
26, 2003.  Here, the Board will address the two pertinent 
sets of spinal regulations that have been effective during 
the course of the Veteran's appeal, namely: 1) regulations 
prior to September 26, 2003 (hereafter, "former regulations"; 
and 2) regulations effective since September 26, 2003 
(hereafter, "revised regulations").  VA thus must consider 
the claim for a higher rating pursuant to the former and 
revised regulations during the latter part of this appeal.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to September 26, 2003, the Veteran's thoracic spine 
disability was rated under former DCs 5291-5024 (limitation 
of motion of dorsal spine).  Under DC 5024, tenosynovitis is 
rated as degenerative arthritis under DC 5003.  And DC 5003, 
in turn, indicates the arthritis will be rated on the bases 
of the extent it causes limitation of motion under the 
appropriate DC - which, here, is DC 5291.  Under former DC 
5291, severe limitation of motion warrants a 10 percent 
evaluation, moderate limitation of motion warrants a 10 
percent evaluation, and slight limitation of motion warrants 
a 0 percent evaluation.  38 C.F.R. § 4.71a, DC 5291 (in 
effect prior to September 26, 2003).

Prior to September 26, 2003, the Veteran's lumbar spine 
disability was rated under former DCs 5292-5024 (limitation 
of motion of lumbar spine).  As previously mentioned, under 
DC 5024, tenosynovitis is rated as degenerative arthritis 
under DC 5003.  And DC 5003, in turn, indicates the arthritis 
will be rated on the bases of the extent it causes limitation 
of motion under the appropriate DC - which, here, is DC 5292.  
Under DC 5292, severe limitation of motion warrants a 40 
percent evaluation, moderate limitation of motion warrants a 
20 percent evaluation, and slight limitation of motion 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5292 
(in effect prior to September 26, 2003).

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar spine 
(combined thoracic and lumbar segments).  See 38 C.F.R. 
§ 4.71a, Plate V.  The supplementary information associated 
with the amended regulations state that the ranges of motion 
were based on medical guidelines in existence since 1984.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the 
Board will apply the most recent September 2003 guidelines 
for ranges of motion of the spine to the old criteria.

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under DCs 5235-5243, 
with DC 5243 now embodying the recently revised provisions of 
the former DC 5293 (for IVDS).

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
height.

In addition, a 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(2).

The words "slight," "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Whether the Veteran is Entitled to an Initial Compensable 
Rating for the Lumbar Spine Disability from May 13, 2003 to 
September 25, 2003

In February 2003, the Veteran was afforded a VA compensation 
examination,
during which the VA examiner did not review the claims file 
for the pertinent medical and other history.  However, a VA 
examiner must review a claimant's prior medical records only 
when such a review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOGCPREC 20-95 
(July 14, 1995).  The Veteran told the VA examiner that he 
had intermittent mid and low back pain without radiation to 
the lower extremities.  He reported that his pain was 
intensified by prolonged sitting and standing, and eased by 
rest.  The Veteran indicated that his back disabilities had 
forced him to avoid most strenuous activities.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-30 degrees (normal is 0-30 degrees); 
forward flexion 0-90 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-40 degrees (normal 
is 0-30 degrees); and his right and left lateral rotation 
were 0-35 degrees (normal is 0-30 degrees).  His combined 
range of motion of the thoracolumbar spine was 240 degrees 
(normal is 240 degrees).  The VA examiner reported that there 
was no objective evidence of pain on motion, weakened 
movement, excess fatigability, or incoordination.  The VA 
examiner observed mild diffuse tenderness in the Veteran's 
back, but no paraspinal spasm.  His gait was independent with 
a very mild limp to the right.  He did not use assistive 
devices.  The neurological examination, including sensation, 
was intact, with the exception of moderate weakness of the 
right extensor hallucis longus.  X-rays of the back were also 
obtained; they showed the vertebral bodies were in 
satisfactory alignment with no evidence of fracture, 
destructive process, or degenerative disease. 

The Veteran is not entitled to a compensable disability 
rating under the former DC 5292 during this time period 
because there is no evidence of record that the Veteran had 
slight limitation of motion of his lumbar spine, which would 
warrant a higher 10 percent evaluation under the former DC 
5292.  As mentioned, he had normal range of motion in every 
direction (backward extension, forward flexion, and right and 
left lateral flexion) at his February 2003 VA examination.  
His combined range of motion of the thoracolumbar spine was 
240 degrees (normal is 240 degrees).  38 C.F.R. § 4.71a, DC 
5291 (in effect prior to September 26, 2003).

In regards to DeLuca, the VA examiner noted that the Veteran 
did not suffer any limitations in range of motion or pain 
upon repetitive range of motion testing.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Compensable 
Rating for the Lumbar Spine Disability from September 26, 
2003 to September 11, 2007

During this period, from October 2005 to May 2006, the 
Veteran was seen by a private physician and a private 
chiropractor for his back disabilities.  These records note 
that the Veteran complained of bilateral radiculopathy.  On 
objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-25 degrees (normal is 0-30 degrees); 
forward flexion 0-80 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-20 degrees (normal 
is 0-30 degrees); and his right and left lateral rotation 
were 0-60 degrees (normal is 0-30 degrees).  His combined 
range of motion of the thoracolumbar spine was 205 degrees 
(normal is 240 degrees).  Tenderness was noted in the 
Veteran's thoracic and lumbar regions.  The deep tendon 
reflex testing was normal.

The Veteran is entitled to an initial compensable rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine because his lumbar spine disability is severe 
enough to meet the criteria for a 10 percent evaluation for 
the period at issue.  Specifically, the February 2003 VA 
examiner reported that the Veteran had mild diffuse 
tenderness in his lumbosacral spine.  Even though this 
evidence was prior to the date the new regulations became 
effective, the evidence of record does not establish that the 
Veteran's symptoms of tenderness improved.  Indeed, to the 
contrary, the private medical records determined that the 
Veteran had tenderness in his back.  Additionally, the 
September 2007 VA examiner determined that the Veteran had 
tenderness in his back.  Thus, the Veteran is entitled to a 
higher 10 percent rating for his lumbar spine disability 
under DC 5237.  38 C.F.R. § 4.71a.

However, the Veteran is not entitled to a higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine because his lumbar spine disability is 
not severe enough to meet the criteria for the period at 
issue.  There is no evidence of record that forward flexion 
of his thoracolumbar spine has ever been limited to 60 
degrees, nor is there evidence that his combined range of 
motion of the thoracolumbar spine has ever been limited to 
120 degrees.  Indeed, to the contrary, he had normal range of 
motion in every direction (backward extension, forward 
flexion, and right and left lateral flexion).  And this, in 
turn, meant that his combined range of motion, considering 
the motion in all of these directions, was also normal.  
Additionally, the evidence of record does not indicate that 
the Veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Moreover, the VA compensation examiner was unable to discern 
any additional functional impairment - including additional 
limitation of motion, attributable to the Veteran's pain or 
other DeLuca considerations (incoordination, premature or 
excess fatigability, and weakness), such as during repetitive 
motion testing or prolonged use of the low back.  38 C.F.R. 
§ 4.71a.  See also DeLuca, 8 Vet. App. 206. 

Additionally, the Veteran is not entitled to a higher 20 
percent rating under the former DC 5292 because there is no 
evidence of record, including the private medical records, 
showing that the Veteran had moderate limitation of motion of 
his lumbar spine during the period at issue from May 13, 2003 
to September 11, 2007, which would warrant a higher 20 
percent evaluation under the former DC 5292.  Indeed, to the 
contrary, he had normal range of motion in every direction 
(backward extension, forward flexion, and right and left 
lateral flexion).  38 C.F.R. § 4.71a, DC 5292 (in effect 
prior to September 26, 2003).

So resolving all reasonable doubt in his favor, his claim for 
a higher initial rating of 10 percent, but no higher, for his 
lumbar spine disability must be granted for the period from 
September 26, 2003 to September 11, 2007.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 10 Percent for the Lumbar Spine Disability 
since September 12, 2007

On September 12, 2007, the Veteran was afforded a VA 
compensation examination, during which the VA examiner did 
not review the claims file for the pertinent medical and 
other history.  However, a VA examiner must review a 
claimant's prior medical records only when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOGCPREC 20-95 (July 14, 1995).  The 
Veteran told the VA examiner that over the past 12 months, he 
had been consistently seen by a chiropractor.  He stated that 
he had a fair response to the treatment.  He indicated that 
he did not have a history of fatigue, decreased motion, 
stiffness, weakness, or spasms in his back.  He did report 
pain in his back.  The Veteran stated that he could only walk 
for a quarter of a mile.  The Veteran did not experience 
numbness, paresthesia, or leg or foot weakness.  The Veteran 
was currently employed, and had taken less than 1 week off of 
work in the last 12 months due to his back disabilities.  The 
Veteran stated that his back disabilities had a significant 
effect on his occupation.  Particularly, the Veteran reported 
that his back disabilities resulted in decreased mobility, 
problems with lifting and carrying, lack of stamina, and 
pain.  The Veteran indicated that on some days he had to 
force himself to go to work despite the pain.  The Veteran 
stated the pain was barely tolerable and therefore he had to 
constantly change positions while at work.  The Veteran also 
indicated that his back disabilities have a moderate to 
severe effect on his activities of daily living.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-20 degrees (normal is 0-30 degrees); 
forward flexion 0-80 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-20 degrees (normal 
is 0-30 degrees); and his right and left lateral rotation 
were 0-30 degrees (normal is 0-30 degrees).  His combined 
range of motion of the thoracolumbar spine was 200 degrees 
(normal is 240 degrees).  The VA examiner reported that there 
was no objective evidence of gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, revere lordosis, 
ankylosis, spasms, atrophy, weakness, or guarding.  The 
Veteran did have pain on motion and tenderness.  The VA 
examiner reported that the Veteran did not have muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
His gait was normal.  The Veteran used an orthotic insert.  
X-rays of the back were also obtained; they showed no 
significant abnormality. 

A detailed sensory examination was also conducted at the 
September 2007 VA examination.  The Veteran did not have any 
sensory deficits in his upper extremities, or left lower 
extremity.  In the Veteran's right lower extremity, he had 
decreased sensation to pain (pinprick) and light touch.  
During the reflex examination, the Veteran's left and right 
lower extremities displayed a hypoactive response (+1) during 
the knee and ankle jerks.  

In June 2009, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran told the VA examiner that his back pain was 
progressively worsening.  He stated that the pain was 
intensified by prolonged sitting, standing, and driving, and 
eased by stretching and changing his position.  The Veteran 
indicated that his back disabilities affected his current job 
because he had ongoing pain; however, the Veteran indicated 
that, due to the nature of his work, he could not take rest 
breaks as he needed them.  The Veteran experienced right leg 
pain with the back pain.  The Veteran stated that he had 
weekly, moderate flare-ups.  The Veteran did not experience 
numbness, paresthesia, or leg or foot weakness.  The Veteran 
was currently employed, and had taken 2 weeks off of work in 
the last 12 months due to his back disabilities and due to 
other illnesses.  The Veteran stated that his back 
disabilities had a significant effect on his occupation.  
Particularly, the Veteran reported that his back disabilities 
resulted in weakness, fatigue, and pain.  The Veteran 
indicated that his back disabilities had a moderate effect on 
his activities of daily living.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-10 degrees (normal is 0-30 degrees); 
forward flexion 0-90 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-30 degrees (normal 
is 0-30 degrees); and his right and left lateral rotation 
were 0-30 degrees (normal is 0-30 degrees).  His combined 
range of motion of the thoracolumbar spine was 220 degrees 
(normal is 240 degrees).  

A detailed sensory examination was also conducted at the June 
2009 VA examination.  The Veteran did not have any sensory 
deficits in his upper extremities, or left lower extremity.  
In the Veteran's right lower extremity, he had decreased 
sensation to pain (pinprick) and light touch.  During the 
reflex examination, the Veteran's left and right lower 
extremities displayed a normal response (+2) during the knee 
and ankle jerks.  

The Veteran is not entitled to a higher initial disability 
rating of 20 percent under the former DC 5292 because there 
is no evidence of record, including the private medical 
records, showing that the Veteran had moderate limitation of 
motion of his lumbar spine since September 12, 2007, which 
would warrant a higher 20 percent evaluation.  Although the 
Veteran did display some limitation of motion in his lumbar 
spine at the September 2007 and June 2009 VA examinations, 
the limitation of motion is not severe enough to be rated as 
moderate.  Most of the Veteran's ranges of motion were 
normal, and those that were limited were only limited by a 
few degrees below normal.  Thus, the Veteran's limitation of 
motion is slight, which entitles him to the 10 percent 
scheduler rating he already has.  38 C.F.R. § 4.71a, DC 5292 
(in effect prior to September 26, 2003).

Under the revised regulations, the evidence of record does 
not warrant a higher 20 percent evaluation.  Specifically, 
there is no evidence of forward flexion of the thoracolumbar 
spine limited to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, muscle spasm or guarding severe enough to 
result in an abnormal gait (he has a normal gait), abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Further, there is no evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warranting a higher 40 percent evaluation, unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation, or unfavorable ankylosis of the 
entire spine warranting a higher 100 percent evaluation.  38 
C.F.R. § 4.71(a), DCs 5235-5242.

In regards to DeLuca, the VA examiners noted that, while the 
Veteran did show an increase in pain, the Veteran did not 
suffer any limitations in range of motion upon repetitive 
range of motion testing.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).
	
For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to a Separate Rating for his 
Mild Paralysis of the Sciatic Nerve of the Right Lower 
Extremity

Based on the aforementioned VA examinations and private 
medical records, there is objective evidence of sensory and 
reflex deficits in both legs.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, a disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve. Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the 
right and left sciatic nerve, which warrants a separate 10 
percent rating for each lower extremity.  As indicated in his 
VA examinations and private medical records, the Veteran had 
sensory and reflex deficits in both legs.  The Veteran also 
complained of radiculopathy in both legs.

Resolving all reasonable doubt in his favor, the Board finds 
that the evidence warrants a separate 10 percent rating for 
each lower extremity under DC 8520 for mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.71a DC 5243 
Note (1).  Note (1) under the new criteria states that 
objective neurological abnormalities are to be rated 
separately.  

However, the Veteran is not entitled to a higher 20 percent 
rating for each extremity under DC 8520 since the evidence of 
record does not establish that the Veteran's mild incomplete 
paralysis of the sciatic nerve is moderate in each lower 
extremity.  Indeed, the Veteran's lower extremities only 
presented mild sensory deficits, and not reflex deficits, at 
the most recent June 2009 VA examination.  And, these sensory 
deficits were only rated as impaired (+1) and not as absent 
(+0), at both VA examinations.  Additionally, at the 
September 2007 VA examination, the Veteran's reflex deficits 
were rated as hypoactive (+1) and not as absent (+0).  
Therefore, the Veteran's mild incomplete paralysis of the 
sciatic nerve is best rated as mild in each lower extremity.

When, as here, there is this reasonable doubt, this doubt is 
resolved in the Veteran's favor and his claim granted.  See 
38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the 
"benefit-of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon 
the issue).

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating for the Thoracic Spine Disability from May 
13, 2003 to September 25, 2003

The Veteran is not entitled to a compensable disability 
rating under the former DC 5291 during this time period 
because there is no evidence of record showing that the 
Veteran has ever had moderate limitation of motion of his 
thoracic spine, which would warrant a higher 10 percent 
evaluation under the former DC 5291.  As mentioned, he had 
normal range of motion in every direction 
(backward extension, forward flexion, and right and left 
lateral flexion) at his February 2003 VA examination.  
His combined range of motion of the thoracolumbar spine was 
240 degrees (normal is 240 degrees).  38 C.F.R. § 4.71a, DC 
5291 (in effect prior to September 26, 2003).

In regards to DeLuca, the February 2003 VA examiner noted 
that the Veteran did not suffer any limitations in range of 
motion or pain upon repetitive range of motion testing.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating for the Thoracic Spine Disability since 
September 26, 2003

The evidence mentioned above shows the Veteran is entitled to 
an initial compensable rating under the General Rating 
Formula for Diseases and Injuries of the Spine during this 
time period because his thoracic spine disability is severe 
enough to meet the criteria for a 10 percent evaluation under 
the new regulations.  Specifically, the February 2003 VA 
examiner reported that the Veteran had tenderness in his 
thoracic spine.  Even though this evidence was prior to the 
date the new regulations became effective, the evidence of 
record does not establish that the Veteran's symptoms of 
tenderness improved.  Indeed, to the contrary, in private 
medical records dated from August 2005 to May 2006, the 
private chiropractor determined that the Veteran had 
tenderness in his back.  Additionally, the September 2007 VA 
examiner also determined that the Veteran had tenderness in 
his back.  Thus, the Veteran is entitled to a higher 10 
percent rating for his thoracic spine disability under DC 
5237 since September 26, 2003, the date the new regulations 
became effective.  38 C.F.R. § 4.71a.

However, the Veteran is not entitled to a higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine because his thoracic spine disability 
is not severe enough to meet the criteria for the period at 
issue, even when considering the Veteran's private medical 
records.  There is no evidence of record that his forward 
flexion of his thoracolumbar spine has ever been limited to 
60 degrees, nor is there evidence that his combined range of 
motion of the thoracolumbar spine has ever been limited to 
120 degrees.  Indeed, to the contrary, he had normal range of 
motion in virtually every direction (backward extension, 
forward flexion, and right and left lateral flexion) during 
his VA and private examinations.  And this, in turn, meant 
that his combined range of motion, considering the motion in 
all of these directions, was also virtually normal.  
Additionally, the evidence of record does not indicate that 
the Veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Further, the Veteran is currently in receipt of the maximum 
rating allowed under the former DC 5291 for limitation of 
motion of the dorsal spine - 10 percent.  38 C.F.R. § 4.71a, 
DC 5291 (in effect prior to September 26, 2003).

In regards to DeLuca, the VA examiners noted that, while the 
Veteran did show an increase in pain, the Veteran did not 
suffer any limitations in range of motion upon repetitive 
range of motion testing.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).
	
So resolving all reasonable doubt in his favor, his claim for 
a higher initial rating of 10 percent, but no higher, for his 
thoracic spine disability must be granted for the period 
since September 26, 2003.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The Board 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his back 
disabilities has been on an outpatient basis, not as an 
inpatient.  During his VA compensation examinations, he 
acknowledged that his back disabilities have a significant 
effect on his occupation.  Particularly, the Veteran reported 
that his back disabilities result in weakness, fatigue, and 
pain.  However, the Veteran also reported that he is 
currently employed and has taken no more than 2 weeks off 
this past year due, in part, to his back disabilities.  
Additionally, the Veteran indicated that his back 
disabilities have a moderate effect on his activities of 
daily living.  This level of occupational and other 
impairment in his daily living is contemplated by the 
schedular ratings he already has.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

From May 13, 2003 to September 25, 2003, a compensable 
initial disability rating for the lumbar spine disability is 
denied.

From September 26, 2003 to September 11, 2007, an initial 
disability rating of 10 percent for the lumbar spine 
disability is granted.

Since September 12, 2007, the claim for an initial disability 
rating higher than 10 percent for the lumbar spine disability 
is denied.

Since May 13, 2003, a separate disability rating of 10 
percent for the mild paralysis of the sciatic nerve of the 
left lower extremity is granted. 

Since May 13, 2003, a separate disability rating of 10 
percent for the mild paralysis of the sciatic nerve of the 
right lower extremity is granted. 

From May 13, 2003 to September 25, 2003, a higher initial 
disability rating of 10 percent for the thoracic spine 
disability is denied.

Since September 26, 2003, a higher initial disability rating 
of 10 percent for the thoracic spine disability is granted.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


